Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 17 April 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My Dearest friend
Washington April 17th. 1804

I recieved your very kind letter and was rejoiced to hear that you had arrived safe at New York as I was a little apprehensive Patty might occasion you some trouble on the road. I am extremely glad she performed her journey so well.
It is painful to me to renew the subject of our last letters but I cannot suffer you to suppose that I remained here from choice had I had the slightest prospect of returning with you but you have repeatedly told me that it was not in your power to take me with you after the first winter that we must therefore be separated one half of the year for six years the only thing left for me was to endeavor to make our separation as easy to myself as possible and I prefer’d passing the summer months with my family to living alone at Quincy through five dreary winters I do not think my beloved friend you do me justice when you say I “prefer a separation from you rather than seperation from them” I did not think that my affection for you admitted of doubts but as the strongest proof I can give of its sincerity I am ready when you please to relinquish their society when you please and reside at Quincy to insure your affection and esteem there is no sacrifice however great that I would not make with pleasure for without it I must be wretched every where—
Our Children I thank God are both well John was to have been Innoculated to day but Dr. Weems has not yet called the weather has been remarkably fine but very warm I can scarcely keep George in the House and he is so full of mischief I fear to trust him out of my sight I make him repeat his fable every day that he may remember it when you return he has been once to see Madame Pichon and talked a great deal of french—
I have no news to write you it is whisper’d here that Mr. &. Mrs. Law are have separated entirely do not mention it as Mr. Hellen told me and he is not quite sure of the fact. Law has a new Scheme to Build a Hotel on the Capitol hill by subscription—
Poor Mrs Thornton is in the last stage of a decline and I am told there is but little prospect of her recovery—
I think Mrs Payne has had a lucky escape I suppose Mr P crows not a little I hope the Children will live. I see by the papers that Mr. Quincy is elected Senator I rejoice at it sincerely as I believe he really desired it.
Adieu my best friend remember me kindly to your family particularly to your brother tell him I expected ere this I expected to have heard he was married my friends here all desire their love to you and best respects to your father Mother and Brother.
With fervent prayers for your welfare and happiness and an earnest desire to do every thing in my power to promote it I subscribe myself your faithfully attached and obedient Wife
L. C. AdamsThe Children make so much noise I know not what I write
